Citation Nr: 1536528	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  08-17 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bursitis of the right knee. 

2.  Entitlement to an initial rating in excess of 10 percent for bursitis of the left knee. 

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a right hip injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to September 1982, from November 1984 to October 1988, and from August 1992 to September 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in North Little Rock, Arkansas.  

In December 2009, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A written transcript of this hearing is of record.  

In June 2010 the Board entered a decision denying service connection for an abnormal ECG and denied an effective date prior to December 1, 2007, for additional compensation for a dependent child based upon school attendance.  At such time, the Board remanded claims of entitlement to higher initial ratings for right knee, left knee, right hip, and back disabilities.  In January 2013, the Board entered a decision denying higher initial ratings for the Veteran's back disability, and remanded the remaining initial rating claims, listed on the Title page, for further development.  The case now returns for final appellate review. 

The Board notes that, in addition to the paper claims file, there are also electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the May 2015 Appellant Brief, the remainder of the documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

FINDINGS OF FACT

1.  Since the October 1, 2004 award of service connection, the Veteran's right knee bursitis is manifested by pain, swelling, crepitus, stiffness, and tenderness with limitation of flexion to no more than 110 degrees and limitation of extension to no more than 10 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  Since the October 1, 2004 award of service connection to April 24, 2013, the Veteran's left knee bursitis is manifested by pain, swelling, crepitus, stiffness, tenderness, and a Baker's cyst with limitation of flexion to no more than 84 degrees and limitation of extension to no more than 10 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  Since April 24, 2013, the Veteran's left knee bursitis is manifested by pain, swelling, crepitus, stiffness, tenderness, and a Baker's cyst with limitation of flexion to no more than 105 degrees and limitation of extension to no more than 15 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

4.  Since the October 1, 2004 award of service connection, the Veteran's residuals of a right hip injury is manifested by pain, tenderness, weakness, fatigue, and stiffness with limitation of motion with flexion to 80 degrees and abduction to 35 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, without ankylosis, flail joint, or impairment of the femur.

CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right knee bursitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5019 (2015).

2.  The criteria for an initial rating in excess of 10 percent for left knee bursitis prior to April 24, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5019 (2015).

3.  From April 24, 2013, the criteria for an initial 20 percent rating, but no higher, for left knee bursitis has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DCs 5019, 5261 (2015).

4.  The criteria for an initial rating in excess of 10 percent for residuals of a right hip injury are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5250-5255 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claims for higher ratings arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to the Veteran's initial rating claims.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private treatment and VA examinations.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in December 2004, March 2006, July 2010, and April 2013.  While the Veteran contested the adequacy of the July 2010 examination to the extent that the examiner did not provide range of motion testing on her knees or hip, the Board finds that the examination reports of record, to include the July 2010 VA examination, are adequate in order to evaluate the Veteran's service-connected bilateral knee and hip disabilities as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  In this regard, the Board notes that, contrary to the Veteran's assertions, the July 2010 VA examination did, in fact, contain range of motion testing.  Furthermore, in a May 2014 communication, the Veteran acknowledged that the April 2013 VA examination was the most thorough examination she had received and indicated that helped validate her complaints.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

The Veteran was also provided an opportunity to set forth her contentions during a Board hearing before the undersigned in December 2009.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the December 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claim for higher initial ratings for her left knee, right knee, and right hip disabilities, to include the nature, frequency, and severity of her symptoms and the impact of such on her occupational and social impairment.  The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id.  Moreover, while the hearing discussion had not revealed any specific evidence that might be available that had not been obtained, the Board remanded the case in June 2010 and January 2013 in order to provide the Veteran with another opportunity to identify any outstanding treatment records and to obtain contemporaneous VA examinations so as to assess the current severity of her bilateral knee and right hip disabilities.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Additionally, as indicated previously, the Veteran's case was remanded in June 2010 in order to provide the Veteran an opportunity to identify all current treatment for her service-connected disabilities, and after obtaining any necessary authorizations, attempts were to be made to obtain all identified treatment records.  In response, the Veteran submitted private treatment records from the Ortho Arkansas clinic and the Carfagno Family Practice Clinic.  These private clinical records show that she was treated and evaluated for disabilities of the knees and hip.  Also, pursuant to the June 2010 remand, the Veteran was afforded a VA examination in July 2010.  

The case was again remanded in January 2013 in order to provide the Veteran another opportunity to identify any outstanding records and to provide a new VA examination as evidence received since the July 2010 VA examination showed an indication of increased severity with regard to her bilateral knee and right hip disabilities.  Thereafter, the Veteran was provided with a letter in February 2013 in which she was invited to identify any outstanding records; however, she did not reply to the letter.  Additionally, the Veteran was afforded a VA examination in April 2013.  

Therefore, the Board finds that the AOJ has substantially complied with the June 2010 and January 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  In general, it is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

A.  Right and Left Knee Disabilities

In this case, the Veteran's service-connected right and left knee disabilities are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5019, as of October 1, 2004.  

DC 5019 pertains to bursitis, which is to be rated on limitation of motion of affected parts, as degenerative arthritis.  Pursuant to DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  The affected parts in this case are the Veteran's knees.  When the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See id.; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

The rating criteria further provides that, in the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, DC 5003.  However, Note (2) states that ratings based on x-ray finding will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.  As the Veteran's bilateral knee disability is rated under DC 5019, the above provisions are not applicable and the Veteran's knee disability will be evaluated based on limitation of motion.

Under DC 5260, a zero percent rating is assigned where knee flexion is limited to 60 degrees.  A 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a zero percent rating is assigned where knee extension is limited to 5 degrees.  A 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, a 30 percent evaluation is warranted when extension is limited to 20 degrees, a 40 percent evaluation is warranted when extension is limited to 30 degrees, and a 50 percent evaluation is warranted when extension is limited to 45 degrees.   

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability. 

VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), the VA General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.  

For the reasons below, the Board finds that an initial rating in excess of 10 percent is not warranted for bursitis of the right knee is not warranted at any time during the appeal period.  However, an initial 20 percent rating, but no higher, is warranted for left knee bursitis as of April 24, 2013, but no earlier.

The Veteran was afforded a VA examination in December 2004.  With regard to her bilateral knees, she reported pain in both knees that is aggravated by uses such as stair climbing or attempts at running.  She denied any effusion.  Additionally, the Veteran indicated that she was never hospitalized, nor did she have any surgery for either knee.  She does not wear a brace and the knee pain is relieved by rest.  Physical examination revealed good range of motion from 0 to 135 degrees bilaterally.  A very fine crepitance was noted in the prepatellar area with flexion and extension.  There was no effusion and no evidence of ligament instability.  X-ray showed normal knees with no focal bony or joint abnormalities or joint effusion.  

At her December 2009 Board hearing, the Veteran testified to experiencing constant pain, swelling, weakness, flare-ups, fatigue after a long walk, and difficulty with stairs, kneeling, and squatting as a result of her bilateral knee disabilities.

The Veteran was afforded another VA examination with regard to her knees in July 2010.  On such examination, the Veteran reported that she experiences pain in both knees with prolonged walking, and she has trouble with stairs and inclines, and she is unable to squat.  She indicated that her knee disability did not keep her from going to work.  Physical examination revealed tenderness of peripatellar on both sides.  There was no joint heat or effusion.  There was crepitation only on the left knee, but not the right, and such was noted to be patellofemoral crepitation.  There was no laxity of the patella or the knee joint on stress testing.  There was no valgus or varus deformity.  Extension of both knees was to 0 degrees on 3 repetitions each without pain, weakness, fatigability, or loss of coordination.  Flexion of both knees was to 135 degrees on 3 repetitions each without pain, weakness, fatigability, or loss of coordination.  All the tenderness and the discomfort were external to the knee joint, consistent with bursitis, even though the Veteran had some mild patellofemoral and mild medial compartment narrowing bilaterally.  The diagnostic impression was bursitis of the right and left knee with mild medial compartment degenerative joint disease and patellofemoral osteoarthritis.

On a May 2011 private orthopedic treatment record, the Veteran reported increased pain in her left knee.  She indicated that the pain is mostly in the posterior aspect of her knee and she feels like she has some swelling and fullness in the posterior knee and some pain that goes down the back of her leg.  On examination, the Veteran was noted to walk with a normal gait with good coordination and balance.  Her left knee skin was intact, there was mild swelling, and she had some tenderness on the medial joint line.  She was able to fully flex and extend the knee.  The examiner did note some fullness in the popliteal fossa posteriorly, possibly Baker's cyst with some tenderness over the area.  X-rays showed mild to moderate degenerative changes, most in the medial compartment with some joint space narrowing medially.  The assessment was left knee pain, possible Baker's cyst, and possible medial meniscus tear.

A July 2011 private orthopedic treatment record documents the Veteran's continued complaints of left knee pain.  Objective findings revealed mild swelling and mild effusion, good range of motion, some tenderness in the posterior knee mostly, and some mild tenderness laterally and medially.  There was good left knee stability.  The Veteran received a steroid injection to help with her left knee pain.

An October 2011 private orthopedic treatment record documents the Veteran's continued left knee complaints.  She reported that her left knee still swells and still causes some swelling in her leg.  She indicated that she feels worse with getting up and down out of a chair.  Objective findings reveal moderate swelling and a mild effusion.  She had some slight swelling in the lower leg but no calf tenderness.  She has a negative Homan's sign.  The Veteran was able to flex and extend the knee but has pain.  There was crepitus noted at the patellofemoral joint.  There was significant tenderness over the medial and lateral patellar facet and some tightness on the lateral patella.  The left knee exhibited good stability, and sensation was intact throughout.

An October 2011 private physical therapy report documents left knee range of motion at 10 to 84 degrees.  A January 2012 private operative report documents the Veteran had another steroid injection to the left knee.

On April 2013 VA examination, the Veteran reported frequent pain in both knees rated as 6 out of 10.  She indicated less pain intervals between flare-ups.  She reported that the left knee steroid injection did help.  She stated that her left knee was more symptomatic than the right knee.  The Veteran reported that she experiences frequent daily stiffness in both knees lasting 3 to 4 hours.  She indicated that both knees swell frequently and lock intermittently.  She denied any problems with subluxation or dislocation of either patella.  She reported that, during flare-ups, the left knee extension is limited to 20 degrees and the right knee extension is limited to 10 degrees.  She indicated that there is weakness, fatigue, and incoordination in both knees with flares with loss of motion being the primary factor.  The Veteran indicated that flares come with ambulatory activities.  The Veteran reported that flare-ups impact the function of the knees in that it limits her standing and walking as well as squatting.

Right knee range of motion revealed flexion to 110 degrees with pain beginning at 90 degrees.  Extension was 0 degrees with pain.  Left knee range of motion revealed flexion to 105 degrees with pain beginning at 90 degrees.  Extension was 0 degrees with pain.  After 3 repetitions, right knee range of motion revealed flexion to 110 degrees and extension limited to 10 degrees.  Left knee range of motion revealed flexion to 105 degrees and extension limited to 15 degrees.  The examiner noted that the functional loss and impairment encompassed less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing in both knees.  There was pain on palpation in both knees.  Bilateral muscle strength testing was normal to flexion and extension.  All joint stability tests were normal bilaterally.  

The examiner's pertinent findings included mild swelling in both knees and tenderness medially in both knees.  There was no laxity in either knee with testing in all directions.  Extension was limited with repeat testing.  There was no patella laxity in either knee with stress testing medial and laterally.  There was weakness and fatigability with loss of extension to both knees but no discoordination identified.  There was a 2.5cm x 2.5 cm Baker's cyst noted in the posterior left knee region with normal skin and mild tenderness with palpation.  The examiner noted that the bilateral knee disability impacted the Veteran's ability to work in that she can stand one hour and walk up to one mile.  She has restrictions with climbing and squatting.  During flares, she is limited to standing 45 minutes, she is limited to walking one-fourth mile, and she has to avoid squatting.  With regard to the left knee Baker's cyst, the examiner noted that such is an extension of the arthritis involving the knee and therefore any limitations and loss of function would be essentially the same with or without the cyst.  

Based on the foregoing, the Board finds that an initial rating in excess of 10 percent for the Veteran's right knee bursitis based on limitation of motion have not been met at any time during the appeal period.  In this regard, the Board has considered, as directed by DC 5019, whether the Veteran's limitation of knee motion results in a rating in excess of 10 percent under DC 5260, relevant to limitation of flexion, and/or DC 5261, pertaining to limitation of extension.  However, at the December 2004 and July 2010 VA examinations, physical examination revealed good range of motion from 0 to 135 degrees, with three repetitions without pain, weakness, fatigability, or loss of coordination.  Additionally, at the April 2013 VA examination, right knee range of motion revealed flexion to 110 degrees with pain beginning at 90 degrees.  Extension was 0 degrees with pain.  After 3 repetitions, right knee range of motion revealed flexion to 110 degrees and extension limited to 10 degrees.  The examiner noted that the functional loss and impairment encompassed less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight bearing in both knees.  Based on such range of motion testing, to include after repetition, the Veteran's right knee flexion and extension does not even meet the criteria for a noncompensable rating as such must be limited to 60 and 5 degrees under DC 5260 and 5261, respectively, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  See DeLuca, supra; Mitchell, supra.   

However, since there has been at least some limited and painful motion, a 10 percent rating is warranted for the right knee per 38 C.F.R. § 4.59, which has already been assigned.  See Burton, supra (holding that the painful motion provisions of 38 C.F.R. § 4.59 are not limited solely to claims involving arthritis of a joint).  Moreover, as noted at the most recent VA examination in April 2013, the Veteran's right knee extension was limited to 10 degrees following 3 repetitions, which warrants a 10 percent rating, but no higher, under DC 5261.  See DeLuca, supra; Mitchell, supra.

With regard to the Veteran's left knee disability, the Board finds that, prior to April 24, 2013, an initial rating in excess of 10 percent is not warranted.  However, as of such date, the criteria for an initial rating of 20 percent, but no higher, have been met as the Veteran experienced a limitation of left knee extension to 15 degrees after three repetitions, which is the criteria for a 20 percent rating under DC 5261.  See DeLuca, supra; Mitchell, supra.

With regard to the period before April 24, 2013, at the December 2004 and July 2010 VA examinations, physical examination revealed good range of motion of the left knee from 0 to 135 degrees, with three repetitions without pain, weakness, fatigability, or loss of coordination.  Similarly, in October 2011, left knee range of motion was from 10 to 84 degrees.  Therefore, as the Veteran's range of left knee motion does not result in flexion limited to 60 degrees, the criteria for even a noncompensable rating has not been met under DC 5260, respectively, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups.  See DeLuca, supra; Mitchell, supra.  With regard to extension, while such was limited to 10 degrees in October 2011, such limitation is contemplated in the currently assigned 10 percent rating as DC 5261 provides for a 10 percent rating for extension limited to 10 degrees.  Furthermore, as of April 24, 2013, the Veteran's left knee flexion is not limited to 45 degrees so as to warrant a separate or higher rating under DC 5260.  Id.

The Board has also considered whether the Veteran is entitled to separate ratings under DC 5257 based on recurrent subluxation or lateral instability.  However, there is no evidence that her bilateral knee disabilities result in such impairment.  In this regard, testing has consistently revealed that both knees are stable and there is no laxity of the patella.  Therefore, higher or separate ratings under DC 5257 are not warranted. 

The Board further acknowledges that, in May 2011, it was noted that the Veteran may have a possible meniscus tear on the left.  However, subsequent testing and evaluation, to include an MRI failed to reveal such a tear.  Therefore, DCs 5258 and 5259, pertinent to semilunar cartilage dislocation and removal, respectively, are not for consideration.

The Board has further considered whether the Veteran is entitled to a separate or increased rating for ankylosis, impairment of the tibia or fibula, and/or genu recurvatum for either knee.  However, because the evidence of record fails to demonstrate such symptomatology, the Veteran is not entitled to an increased or separate rating under DCs 5256, 5262, or 5263, respectively.  In this regard, the Board notes that the April 2013 VA examination reveals that the Veteran is capable of motion on her bilateral knees.  Furthermore, there is no evidence of impairment of the tibia or fibula, or genu recurvatum.

B.  Right Hip Disability

In this case, the Veteran's service-connected right hip injury is rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5299-5253, effective October 1, 2004.  The Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. 
§§ 4.20, 4.27.

As a preliminary matter, the Board notes that the Veteran has never manifested ankylosis of the right hip and X-rays taken throughout the claims period have not demonstrated a flail joint or impairment of the femur (to include fractures or malunion).  Moreover, the April 2013 VA examiner specifically found that these conditions were not present.  Therefore, the Board finds that Diagnostic Codes 5250, 5254, and 5255 are not for application in this case.  Instead, the Board must determine whether a higher initial rating is warranted for the Veteran's right hip disability under DCs 5251-5253, pertaining to limitation of motion and impairment of the thigh.  

Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under DC 5250 (ankylosis of the hip), DC 5251 (limitation of extension), 5252 (limitation of flexion), or DC 5253 (impairment of the thigh). 

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

DC 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

On December 2004 VA examination, the Veteran indicated she experiences constant right hip pain.  Range of motion revealed 0 to 45 degrees of abduction with discomfort, external rotation is 45 degrees without discomfort, internal rotation is 45 degrees but with pain.  Flexion of the hip was 0 to 125 degrees.

An April 2005 private orthopedic treatment record from Dr. S.A.H. documents the Veteran's complaints of bilateral hip pain.  Physical examination revealed the Veteran was able to walk with a fairly normal gait and had good coordination and balance, although she did exhibit pain.  She was noted to have tenderness to palpation with the hips.  The assessment was bilateral hip pain.

On March 2006 VA examination, the Veteran reported continued hip pain.  She indicated that she has missed 3 to 4 days in 6 months due to her hip problem.  Physical examination of the hip revealed she was able to get in and out of a chair without difficulty, she walked with a normal gait and heel and toe walk.  Range of motion reveals 0-90 degrees of motion which causes pain in her trochanteric areas.  Rotation was 45 degrees external and 20 degrees internal without apparent pain.  The examiner noted that her hip disability affects her occupation, in that she misses some time from work, and that she was restricted from long sitting.

At her December 2009 Board hearing, the Veteran testified to experiencing flare-ups and pain with difficulty sitting or standing for a long period of time.

On July 2010 VA examination, the Veteran reported receiving two steroid injections in 2008 and one in 2009 for her right hip disability.  She reported experiencing right hip pain daily with climbing stairs and inclines.  The right hip disability has not required surgery and requires no assistive device to ambulate.  The Veteran denied any locking of her right hip.  She reported no trouble with activities of daily living, such as dressing and bathing, due to her hip.  Physical examination revealed that the Veteran's gait and posture was normal.  There was tenderness over the right greater trochanter.  The Veteran did not favor the right hip on walking about the room.  She did not walk with a limp.  Hip flexion was normal at 125 degrees on 3 repetitions without pain, fatigability, or loss of coordination.  Right hip abduction was to 35 degrees, lacking a full 45 degrees on 3 repetitions with mild pain, but no weakness, fatigability, or loss of coordination.  Chronic trochanteric bursitis of the right hip with mild osteoarthritis was diagnosed.  The examiner noted that the Veteran's right hip now inhibits prolonged walking, stair climbing, and inclines.

On April 2013 VA examination, the Veteran reported chronic right hip pain rated as 7 out of 10.  She reported daily flares with ambulatory activities.  She indicated that during flares, abduction of the hip is restricted to 30 degrees.  She reported weakness and fatigue without discoordination.  She stated that the loss of motion is more noticeable than the loss of strength and fatigue.  She reported that she uses a Tens unit once a month which helps.  The Veteran reported frequent stiffness with the right hip, intermittent redness but no obvious swelling.  She has had no surgery on her right hip, dislocation, or subluxation.  She stated that the flares can last varied periods of time lasting hours to a week.  The Veteran reported that flares impact her function in that she has to limit standing, walking, and squatting.

Range of motion revealed flexion was to 90 degrees with pain at 70 degrees.  Extension was limited to greater than 5 degrees with pain.  There was no abduction lost beyond 10 degrees, it was not shown that adduction was limited such that the Veteran could not cross her legs.  Rotation was not limited such that the Veteran could toe-out more than 15 degrees.  After 3 repetitive testings, right hip flexion was to 80 degrees and extension was limited to 5 degrees or greater.  Post-test abduction did not reveal abduction lost beyond 10 degrees.  Post-test adduction and rotation was not limited.  The examiner noted functional loss and impairment in that there was less movement than normal, weakened movement, excess fatigability, pain on movement, and interference with sitting, standing, and weight-bearing.  There was pain on palpation in the right hip.  Muscle strength testing was normal with regards to right hip flexion, abduction, extension.  The examiner noted that the Veteran's right hip did not involve ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner's pertinent findings essentially noted the Veteran had a normal appearing hip.  The examiner found that the Veteran's right hip impacted her ability to work in that she could sit 2 hours than had to stand.  She could stand one hour.  She could walk one mile.  She has difficulty squatting and has to avoid climbing.  With flares, she was able to sit one hour, stand 45 minutes, walk one-half a block, but was unable to squat.  The examiner concluded that loss of motion of the right hip was historically the most limiting factor as opposed to weakness and fatigability.  The examiner noted that there was no laxity or subluxation with the right hip.

On review of the evidence above, the Board finds that an initial rating in excess of 10 percent for the Veteran's right hip disability is not warranted.

The Board will first consider rating under the criteria of Diagnostic Code 5251 (limitation of extension of the thigh).  Compensable evaluation (10 percent) is predicated on limitation to 5 degrees or worse.  With regard to the Veteran's right hip disability, she is currently in receipt of the maximum 10 percent rating for right hip extension.  

With regard to DC 5253 (impairment of thigh), a separate or increased rating is not warranted as there is no evidence that the Veteran's right hip disability results in limitation of rotation where she cannot toe-out more than 15 degrees on the affected leg, or limitation of adduction where she cannot cross the legs.  In particular, the April 2013 VA examination noted that it was not shown that adduction was limited such that the Veteran could not cross her legs or that rotation was not limited such that the Veteran could toe-out more than 15 degrees.  There are no findings contrary to the VA examination.  Thus, the Board finds that a higher or separate disability rating is not warranted for the Veteran's right hip impairment under DC 5253.

Finally, with regard to DC 5252 (limitation of flexion), the Board finds that the Veteran is not entitled to a separate or higher rating as she does not even meet the requirements for a compensable rating under such DC.  In particular, the competent and probative evidence does not demonstrate limitation of flexion to 45 degrees or less which is at least required for a 10 percent rating.  Pertinently, the VA examination reports in December 2004, March 2006, July 2010, and April 2013 document flexion of 125 degrees, 90 degrees, 100 degrees, and 90 degrees with pain at 70 degrees in the right hip, respectively.  The April 2013 findings accounted for pain on range of motion and functional loss.  See DeLuca, supra; Mitchell, supra.  There are no findings to the contrary.  As such, the Board finds that higher or separate ratings are not warranted for limitation of flexion in the right hip.  

C.  Other Considerations

In reaching its conclusions, the Board has also considered the Veteran's reports of her symptoms.  She is competent to report experiencing pain that limits her working and daily activities, including constant pain in prolonged walking or standing.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(2).  

With specific regard to the Veteran's report at the April 2013 VA examination that,  during flare-ups, the left knee extension is limited to 20 degrees and the right knee extension is limited to 10 degrees, the Board finds that, as a lay person, she is not competent to offer an opinion to the degree to which her knee extension is limited during a flare-up.  In this regard, such a determination involves the administration and interpretation of objective testing of range of motion using a goniometer.  There is no indication that the Veteran has knowledge of how to use such an instrument, or did in fact use one in calculating the limitation of extension of her knee disabilities during a flare-up.  Therefore, the Board accords her statement regarding the limitation of her knee extension during flare-ups no probative weight.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Moreover, the Veteran's history and symptom reports, to include the additional loss of range of knee and hip motion during flare-ups, have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of her service-connected bilateral knee and right hip disabilities.  As such, while the Board accepts the Veteran's statements and testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of her bilateral knee and right hip disabilities.

In summary, the Board finds that entitlement to an initial rating in excess of 10 percent for right knee bursitis is not warranted, entitlement to an initial rating in excess of 10 percent for left knee bursitis prior to April 24, 2013 is not warranted, an initial 20 percent rating, but no higher, for left knee bursitis from April 24, 2013 is warranted, and entitlement to an initial rating in excess of 10 percent for right hip injury is not warranted.  The Board has also accounted for the applicability of staged rating and finds that while staged ratings are warranted for the Veteran's left knee disability, they are not warranted for the other disabilities (i.e., right knee and right hip) as the Veteran's findings were relatively consistent throughout the period under consideration.  Fenderson, supra.

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right knee, left knee, and right hip disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's 10 percent rating for the right knee, 10 and 20 percent ratings for the left knee, and the 10 percent rating for the right hip contemplates the functional limitations caused by her right knee, left knee, and right hip pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee/leg and hip/thigh provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R§ 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability. 

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of her service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability based on individual unemployability as a result of service-connected disabilities (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, however, the record does not suggest, and the Veteran does not allege, that her service-connected right knee, left knee, and right hip disabilities have rendered her unemployable.  Indeed, she has been gainfully employed throughout the appeal period and, most recently in May 2012, reported that she has begun working for the Central Arkansas Veterans Health System.  Therefore, a TDIU has not been raised by the Veteran or the record, and, as such, need not be further addressed.

In sum, Board finds that the preponderance of the evidence is against the Veteran's claim for higher initial ratings for her right knee disability, left knee disability prior to April 24, 2013, and right hip disability, while an initial rating of 20 percent, but no higher, from April 24, 2013 is warranted for her left knee disability, the preponderance of the evidence is against an even higher initial rating for such disability.  Therefore, in denying such increased ratings, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for bursitis of the right knee is denied. 

Prior to April 24, 2013, an initial rating in excess of 10 percent for bursitis of the left knee is denied.

As of April 24, 2013, an initial 20 percent rating, but no higher, for bursitis of the left knee is granted, subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 10 percent for residuals of a right hip injury is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


